DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Jeffries et al. (US 8253466 B2, hereinafter “Jeffries”)
Shin et al. (US 20090222713 Al, hereinafter "Shin")
Mukherjee (US 20160359645 A1, hereinafter “Mukherjee”)

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments/Remarks: applicant argues that the combination of the cited references does not teach all of the applicant claim invention as illustrated in the timing diagram in FIG. 4A. See, specification at [0019]. As shown in FIG. 4A, at least four phase differences exist among the plurality of clock signals. The specification at FIG. 4A and [0061] identifies examples of possible phase differences: “[t]he first input clock signal (clkl) and the inverted first input clock signal (clkl) have a phase difference of 180 degrees between them,” “[t]he first and second input clock signals (clkl and clk2) have a predetermined phase difference of 90 degrees between them,” “the first and third input clock signals (clkl and clk3) have a predetermined phase difference of 45 degrees between them,” and the first and fourth input clock signals (clkl and clk4) have a phase difference of 135 degrees between them.


Examiner’s Response: examiner disagrees with applicant assertion above that the combination of the cited references does not teach all the limitation of the claims as amended and argued above. The term at least four phase difference as claimed can be interpreted as any steps or any phase between one phase to the other. In that sense there is an infinite phase differences between 0 degree phase to 1 degree of phase. Applicant argues above the phase 45, 90, 135, and 180 phase of the clock but in between those phase values there are still a plurality of phase difference. Each degree or a fraction of degree would make one clock phase different that the other clock.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13,16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jeffries et al. (US 20090273494 A1, hereinafter “Jeffries”).
Regarding claims 1, 15 and 20:
Jeffries teaches a system for serializing data signals (Jeffries [0075], [0077]-[0078], figs. 6 and 7, where Kim discloses a system that received parallel data and convert the data to serial data) comprising:
a first-in-first-out (FIFO) memory configured to launch a plurality of input data
signals, each input data signal launched based on a respective clock signal of a plurality of clock signals, wherein at least four phase differences exist among the plurality of clock signals (Jeffries [0040]-[0041], figure 6, where Jeffries teaches a data latch (FIFO)  formed by the first D Flip-Flops configured to lunch a plurality of input data based on a plurality of respective clock signal. such as in-phase and quadrature clock and each clock is also inverted before being inputted in one of the top and one of the bottom latches effectively provided two clock with opposite phase and wherein there is a plurality (or an infinite) of phase difference between each clock signal); and
a plurality of input serializer circuits, each input serializer circuit (Jeffries [0040]-[0041], figure 6, where Jeffries teaches a plurality of serializer circuits formed 111 and 112 (formed by MUX 118) configured to:
(Jeffries [0040]-[0041], figure 6, the first serializer 11 receives clock I but uses both high and low corresponding to non-inverted and the inverted clocks that are used to trigger latches 115 or 115, in other words sues the same two clocks); 
receive two clock signals of the plurality of clock signals, the two clock signals having launched the two input data signals; and serialize the two received input data signals to generate a serialized signal wherein a time between when the two input data signals are received is based on a phase difference between the two clock signals of the at least four phase differences among the plurality of clock signals (Jeffries [0040]-[0041], figure 6, the first serializer 11 receives clock I but uses both high and low corresponding to non-inverted and the inverted clocks that are used to trigger latches 115 or 115, in other words sues the same two clocks and the data get transferred every clock edge based on phase difference of two clock signal since each edge of the clock can be considered a clock signal);
	as disclosed above the serializer 111 and 112 do not receive to separate clock, however each MUX receives a separate in-phase or a quadrature clock and operate to mix the received data based on the low clock and the high clock. The first two flip-flops (115 and 116) and Mux 111 receive the in-phase clock. The MUX 111 utilizes the in-phase clock but performs mixing on the high clock and the low clock levels that correspond to each clock used by flip-flop 115 and flip-flop 116 because one can transition when the clock is low and the other when the clock is high. The second perform the same way using the quadrature clock and corresponding flip-flops and corresponding MUX.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to arrive at the claimed invention based on the teachings of Jeffries by 
Regarding claims 2 and 16:
further comprising a clock generator configured to generate the plurality of clock signals, each clock signal offset in phase from at least one other clock signal of the plurality of clock signals (Jeffries [0040]-[0041], figure 6, the first serializer 11, also see rejection to claim 1 above where the inverter can be placed and be part of the clock allowing the clock generator to generated a plurality of phase clocks that include the inverted of the in-phase and the inverted of the quadrature clock generated).
Regarding claims 3 and 17:
wherein each of the plurality of input serializer circuits has a critical path, a length of the critical path equal to a full clock cycle of the plurality of clock signals (Jeffries [0040]-[0041], figure 6, the first serializer 11, where the timing of the input serializer is based on full clock cycle corresponding to the critical path).
Regarding claims 4 and 18:
wherein the two input clock signals received by one of the plurality of input serializer circuits are activated and deactivated in a sequence, wherein the sequence causes an order of the serialized signals to match an order in which the input data signals are received by one of the plurality of input serializer circuits (Jeffries [0040]-[0041], figure 6, the first serializer 11, where the serialization is performed in order (A, B, C, D).
Regarding claim 13:
(Jeffries [0040]-[0041], figure 6, the first serializer 11, also see rejection to claims 1 and 2 above).


Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffries et al. (US 8253466 B2, hereinafter “Jeffries”) and in view of Shin et al. (US 20090222713 Al, hereinafter "Shin").
Regarding claims 12 and 19:
Jeffries teaches all the limitations of this claim except wherein the system is configured to operate in an asynchronous mode of operation wherein each of the plurality of input serializer circuits receives an asynchronous enable signal and serializes the two received data signals responsive to the asynchronous enable signal.
However Shin discloses a serializer chain wherein hold pattern signals are used asynchronously to control when data is transferred from one part of the circuit to another (Shin
[0024]- [0027], [0037]-[0038]).
Therefore, taking the teachings of Jeffries and Shin as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include a synchronous signal such that data can be controlled and output when the receive portion of the circuit is ready to receive the serialized data.
 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffries et al. (US 8253466 B2, hereinafter “Jeffries”) and in view of Mukherjee (US 20160359645 A1, hereinafter “Mukherjee”).

Regarding claim 14:
Jeffries teaches all the limitation of this claim except wherein each input serializer circuit comprises a multiplexer and two latches, wherein each of the two latches receives a respective one of the two received clock signals and a respective one of the two received input data signals.
	However, Mukherjee in the same line of endeavor teaches a plurality of serializer cells wherein each serializer cells comprises a first and a second latch that receive a first and a second clock respectively  and each latch receive a respective one of the two input data signals (Mukherjee [0044]-[0046], fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to form the serializer using a pair of latches that each receives a respective input data signal and a respective clock signal, as taught by Mukherjee, in order to alleviate timing issues in high data rate serialization

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 23, 2021